

116 HR 6803 IH: Protecting Outpatient Access Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6803IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Balderson introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to exempt certain ambulatory surgery and outpatient health centers from affiliation rules, and for other purposes.1.Short titleThis Act may be cited as the Protecting Outpatient Access Act of 2020.2.Exemption of certain outpatient health centers from affiliation rules under the Paycheck Protection ProgramSection 7(a)(36)(D)(iv) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iv)) is amended—(1)in subclause (II), by striking and at the end;(2)in subclause (III), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subclause:(IV)any business concern with not more than 500 employees that, as of the date on which the covered loan is disbursed, is assigned a North American Industry Classification System code of beginning with 62142 or 62149, and is an affiliate of a non-profit hospital..